Landis, Judge:
The above-entitled protest has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties, subject to the approval of the Court, that
1. The subject merchandise consists of synthetic diamond powder.
2. The merchandise was entered at the Port of New York on April 3,1963.
3. The merchandise was examined by Examiner Joel Kaufman (initials “J.K.”), and was thereafter classified as earthy or mineral substances, not specifically provided for, and duty assessed pursuant to f2Í4.
4. That the subject merchandise is in all material respects identical to the merchandise which was the subject of a protest entitled Engelhard Hanovia, Inc. v. United States, C.D. 2538, wherein such merchandise was held to be properly classifiable as diamond dust and entitled to free entry pursuant to ¶1668.
5. This protest is submitted to the Court on this stipulation.
Accepting this stipulation as a statement of facts and on authority of the decision cited therein, we find and hold, as alleged by the plaintiff, that the merchandise covered by the entry herein is entitled to entry free of duty under paragraph 1668 of the Tariff Act of 1930, as dia*514mond dust, under the general rule permitting an essentially similar synthetic product to be classified under an eo nomine provision for the natural product.
Judgment will be entered accordingly.